EXHIBIT 32 In connection with the quarterly report of Biocurex, Inc., (the “Company”) on Form 10-Q for the quarter ended June 30, 2011 as filed with the Securities and Exchange Commission (the “Report”) Dr. Ricardo Moro, the Principal Executive Officer of the Company and Gladys Chan, the Principal Financial Officer of the Company, certify pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of their knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of the company. Date August , 2011 By: /s/ Dr. Ricardo Moro Dr. Ricardo Moro-President, ChiefExecutiveOfficer By: /s/ Gladys Chan Gladys Chan– Principal Financial Officer
